Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of claims 1-11 and 16-20 in the reply filed on 06/06/2022 is acknowledged. Claims 1-11 and 16-20 are currently under examination and the subject of the present Office Action. Claims 12 and 14-15 are withdrawn from consideration without traverse.
As such, the restriction is made final.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/04/2020 has been considered here.

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 reads “zinc, alkali and alkaline earth metal ions” which should read, “zinc, alkali metal, and alkaline earth metal ions.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “comprising at least one type of metal ion”, and the claim also recites “preferably selected from the group consisting of manganese, iron, nickel, copper, zinc, alkali and alkaline earth metal ions” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 11 and 19-20 are indefinite as they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US PGPUB 20140242198 A1 (Modak et al., 2014).

In regards to claims 1-6, 8, and 16-18, Modak teaches an antimicrobial composition comprising one or more essential oils in the amount of about 0.02% to about 1.0% w/w, one or more botanical extracts in the amount of about 0.1 to 1.0% w/w, one or more natural organic acids in the amount of 0.02% to about 2.0% w/w (see Modak, paragraph 0024). These amounts fall within the instant ranges. Further, the essential oils are lemongrass oil (see Modak, paragraph 0024), geranium oil, lemon oil, tea tree oil, lavender oil, eucalyptus oil, bergamot oil, rosemary oil, spearmint oil, and peppermint oil (see Modak, paragraph 0103). The botanical extract includes flavonoids such as hesperidin and naringin (see Modak, paragraph 0112). The natural organic acids are fruit acids such as citric and tartaric acid (see Modak, paragraph 0127).
In regards to claims 9-10, Modak teaches that the composition comprises glycerol (see Modak, paragraph 0118), which is listed as a solubilizing agent in the instant specification as filed (see page 7, paragraph 4 of instant spec). Further Modak teaches that the composition comprises a surfactant (see Modak, paragraph 0138), additives, a pH adjuster (see Modak, paragraph 0144), and metal salts like calcium acetate, magnesium silicate (see Modak, paragraph 0135), and zinc oxide (see Modak, paragraph 0046).
In regards to claims 11 and 19-20, Modak teaches that zinc oxide is used in an amount of about 0.1% to about 0.5% w/w in an antimicrobial composition (see Modak, paragraph 0046). This range fall within the instant ranges. Further, Modak also teaches an example of a composition comprising a 0.1-0.5% w/w zinc oxide, 0.1-2% w/w of citric acid, 0.1-0.5 % w/w of an essential oil, such as lemongrass oil, and 0.05-1% of botanical extract (see Modak, paragraph 0151).
As such, claims 1-6, 8-11, and 16-20 are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner maintains that the rejection is rejected under 35 U.S.C. 102(a)(1) and (a)(2), however in the alternative, claims 16-20 if not anticipated are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20140242198 A1 (Modak et al., 2014).

The teachings of Modak have been described supra.

Modak does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Modak with a reasonable expectation of success to obtain the instant composition.

A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the composition of the instant claims with predictable results.
Further, in regards to the ranges taught in Modak, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Modak teaches ranges that overlap with the instant claims (i.e. one or more essential oils in the amount of about 0.02% to about 1.0% w/w, one or more botanical extracts in the amount of about 0.1 to 1.0% w/w, one or more natural organic acids in the amount of 0.02% to about 2.0% w/w (see Modak, paragraph 0024)).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20140242198 A1 (Modak et al., 2014) as detailed above for claims 1-6, 8-11, and 16-20 in view of US PGPUB 20170340691 A1 (Graz et al., 2017).

The teachings of Modak have been described supra in regards to claims 1-6, 8-11, and 16-20.
Modak is silent on the use of caprylic acid.
Graz teaches an antimicrobial composition comprising a flavonoid, such as naringin, hesperidin, and neohespiridin (see Graz, paragraph 0025) and an organic acid such as lactic acid, citric acid, and caprylic acid, among others (see Graz, paragraph 0027). 

In regards to claim 7, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a composition comprising a flavonoid such as naringin or hesperidin, in the amount of about 0.1 to 1.0% w/w, an essential oil, such as lemongrass oil or lemon oil, in the amount of about 0.02% to about 1.0% w/w and an organic acid, such as caprylic acid, in the amount of 0.02% to about 2.0% w/w as taught by Modak (see Modak, paragraph 0024) as Graz teaches that the caprylic acid is an organic acid and is equivalent to citric acid (as an organic acid). It would be obvious to one with ordinary skill in the art to simply substitute the citric acid of Modak with the caprylic acid of Graz to obtain predictable results with a reasonable expectation of success. It would be obvious to one with ordinary skill in the art to simply substitute one known element for another to obtain predictable results. 
Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611